DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1st 2021 has been entered.
 
3.	According to paper filed February 1st 2021, claims 1-21 are pending for examination with a November 8th 2018 priority date under 35 USC §119 (a)-(d) or (f).
	By way of the present Amendment, claims 1-19 are amended and claim 21 is newly added. No claim is canceled.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. §112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. §112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-21 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the
inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, the newly amended feature, “a second extraction unit that extracts first information or second information regarding the location from the editing history of the target data, wherein the first information comprises a time period during which the user performs editing the location extracted by the first extracting unit, the second information comprises information described in the location extracted by the first extraction unit”, is unclear. It is unclear if said feature actually recites:
A user viewed and edited some target data of some webpages. A first extraction unit extracts the editing location. The “a user” then again-edits the extracted location information. Thereafter, a second extraction unit extracts a time period of the again-edited location as a first information; or, a second extraction unit extracts the contents of the first unit extracted location as a second information. Said newly amended feature is unclear, therefore, is cited for the second information in the present Office action until further clarification provided.
Furthermore, the newly amended feature of “a specifying unit that specifies at least one web page…., wherein the at least one web page…. or is specified by comprising the second information” is also unclear because the second information is “information described in the location extracted by the first extraction unit” as recited in a prior limitation. Said feature is unclear, therefore, is cited for the second information that is the contents of the first unit extracted location in the present Office action until further clarification provided.
	In claim 6, the feature, “the specifying unit specifies content information of the web pages used in the second editing to have usability higher than usability of content information of the web pages used in the first editing”, is unclear. It is unclear if content information with lower usability is edited first? In the present Office action, claim 6 is construed and cited as “editing information with lower usability before editing higher usability information.”
Same rationale applies to claims 7-15.
In claim 11, a web page that is “re-described” in a location is unclear for lack of description given in the present application. Said feature is construed and cited as a web page gets reviewed again in the present Office action until further clarification provided.
Same rationale applies to claims 12-15.

6.	The following is a quotation of 35 U.S.C. §112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. §112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


7.	Claims 3-5, 8-10, and 13-15 are rejected under 35 U.S.C. §112(d) or pre-AIA  35 U.S.C. §112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 3 fails to recite a technical feature to further limit its parent claim 2. Parent claim 2 recites an “acquisition unit further acquires interaction information being information regarding an operation performed on the web pages viewed by the user” and claim 3 merely repeats this feature. When an interaction that “has been performed on the web pages viewed before or after the editing, by the user” is literally an interaction (i.e., editing operation) “has been performed on the web pages viewed”.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
9.	The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
11.	Claims 1-4, 16, and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Rein et al. (US 2014/0033101), hereinafter Rein, and further in view of Farnham et al. (US 2003/0158855), hereinafter Farnham.
Claim 1
“an acquisition unit that acquires viewing history of web pages viewed by a user and editing history of target data that the user working on, wherein the view history of the web pages comprises a viewing start time point” Farnham [0071] discloses “history viewing display 700 provides a task-specific representation of a sequence of events…. it is a tree if Web pages viewed with a web browser…. Detailed history viewing display 700 could be a sequence of commands and edits for a word processing document”;

“a first extraction unit that extracts a location in which the user has performed editing in the target data based on the editing history of the target data, wherein the location is a portion of the target data” Rein [0037] discloses “[t]his tooltip includes an edit history for table row 410…. a data description relating to previous changes (e.g., edits)…. a location value for the table row 401 may displayed within the tooltip 402 to identify the exact field of a row being edited”;

“a second extraction unit that extracts first information or second information regarding the location from the editing history of the target data, wherein the first information comprises a time period during which the user performs editing the location extracted by the first extracting unit, the second information comprises information described in the location extracted by the first extraction unit” Rein [0037] discloses “[t]his tooltip includes an edit history for table row 410…. a data description relating to previous changes (e.g., edits)” and Rein [0053] discloses “[a] log file may be a text tile that includes edits made by the user 101 during a session…. a session based on some pre-determined time period”.

“a specifying unit that specifies at least one web page from the viewing history of the web pages based on the first information or the second information, wherein the at least one web page is specified by comparing the time period of the first information and the viewing start time point of the web pages comprised in the viewing history of the web pages or is specified by comprising the second information” Rein [0053] discloses “[a] log file may be a text tile that includes edits made by the user 101 during a session…. a session based on some pre-determined time period”.

Rein and Farnham disclose analogous art. However, Rein does not spell out the “viewing history” and “editing history” as recited above. These features are disclosed in Farnham. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Farnham into Rein to enhance its information editing and displaying functions.

Claim 2
“wherein the acquisition unit further acquires interaction information being information regarding an operation performed on the web pages viewed by the user, and the specifying unit further specifies the specified web pages as information having usability, by further using the interaction information” Farnham [0075] discloses the “[a]ssociation control panel 900 includes controls for selecting the weight or significance to be applied to, for example, user keyboard activity, user mouse activity, connectedness between objects…. duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

Claim 3
“wherein the interaction information is information regarding an operation which has been performed on the web pages viewed before or after the editing, by the user” Rein [0053] discloses “[a] log file may be a text tile that includes edits made by the user 101 during a session…. a session based on some pre-determined time period”.

Claim 4
“wherein the interaction information includes information obtained from an operation on the web pages by an input device used by the user” Rein abstract discloses “receiving input to execute a function associated with a display element of a Graphical User Interface (GUI), the display element to display edit history data”.

Claim 5
“wherein the interaction information further includes viewing time of the user to view the web pages” Farnham
[0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

Claim 6
“wherein, in a case where the location extracted from the target data that the user working on is edited two times by the user by performing a first editing and a second editing performed after the first editing, the specifying unit specifies content information of the web pages used in the second editing to have usability higher than usability of content information of the web pages used in the first editing” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time” and Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”.

Claims 7-10
Claims 7-10 are each rejected for the rationale given for claim 6.

Claim 11
“wherein a value indicating the usability of the content information of the web pages is obtained based on features obtained from the content information” Farnham [0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.

“the specifying unit outputs a value indicating the usability of the content information of the web pages having details which have been re-described at the location, so as to be greater than a value indicating the usability of the content information of the web pages which has been firstly specified” Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”.

“outputs the value indicating the usability of the content information of the web pages which has been firstly specified so as to be smaller than a value indicating the usability of the content information of the web pages which has not been specified among the pieces of information viewed by the user” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time”.

Claims 12-15
Claims 12-15 are each rejected for the rationale given for claim 11.

Claim 16
“wherein the acquisition unit further acquires work information regarding a work which has been performed on the target data that the user working on at a timing during which the user viewing the web pages, and the specifying unit further specifies the specified web pages as information having usability, by further using the work information” Farnham [0043] discloses “objects with which a user interacts can be of a different importance or significance to the user. For instance, a document that a user keeps open and edits of an extended period could be deemed to be of greater importance than a document that is opened for only a brief period of time” and Farnham [0075] discloses the “duration (e.g., how long the object was used from an initial usage to a last usage), time scaling (e.g., importance of all time measures compared to other measures)”.
Claim 17
Claim 17 is rejected for the similar rationale given for claims 6 and 16.

Claim 18
“wherein, in a case where it is determined that an evaluation of the usability of the web pages is to be acquired from the user, the acquisition unit further acquires the evaluation of the web pages for the usability from the user, based on the value indicating the usability” Farnham [0053] further discloses “importance calculator 310 can return an importance ranking between a target object and one or more other objects. Importance can be represented as a number between 0 and 1…. Importance may be determined by a number of calculations of recency, number of edits, sending or receipt of a document from a frequently contacted user, duration, read order, frequency, etc.”.

Claim 20
Claim 20 is rejected for the similar rationale given for claim 1.

Claim 21
“wherein the at least one web page is viewed during the time period of the first information, or within a predetermined time before or after the time period of the first information” Rein [0053] discloses “[a] log file may be a text tile that includes edits made by the user 101 during a session…. a session based on some pre-determined time period”.

12.	Claim 19 is rejected under 35 U.S.C. §103 as being unpatentable over Rein et al. (US 2014/0033101), hereinafter Rein, in view of Farnham et al. (US 2003/0158855), hereinafter Farnham, and further in view of Grace et al. (US 2018/0189292), hereinafter Grace.
Claim 19
“wherein the web pages having the usability is specified with a machine learning model in which the features are
input, and the value indicating the usability is output” Grace [0019] discloses “a machine learning system for training a document ranking model and a snippet selection model according to aspects of the present disclosure”,

“the information processing apparatus further comprises: an update unit that updates the machine learning model by inputting a pair of the evaluation acquired by the acquisition unit and the features corresponding to the evaluation to the machine learning model, as learning data” Grace [0179] discloses “a machine learning system 600 within the optimizer 114 for training a document ranking model 612 and a snippet selection model 614 using supervised machine learning techniques. As supervised machine learning techniques are employed, the system 600 includes a training machine set 604 for training the document ranking model 612 and a training data set 606 for training the snippet selection model 614”.

Rein, Farnham, and Grace disclose analogous art. However, Rein does not spell out the “machine learning model” as recited above. This feature is disclosed in Grace. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Grace into Rein to enhance its information editing and displaying functions.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088; RightFax number is (571) 273-6088.  The examiner can normally be reached on Monday to Friday 9am - 5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175